United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2158
Issued: April 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 26, 2009 appellant filed a timely appeal from the February 26, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury while in the performance of duty on
November 4, 2008.
FACTUAL HISTORY
On November 5, 2008 appellant, a 48-year-old electronics technician, filed a traumatic
injury claim alleging that he sustained injuries to his neck and back when the employment
vehicle in which he was a passenger was rear-ended by another motor vehicle. He missed no
time from work.

In a November 5, 2008 report (Form CA-16), Dr. Jason R. Koch, a chiropractor, stated
that the vehicle in which appellant was riding was hit from behind at a stoplight on the previous
day. He diagnosed cervical, thoracic and lumbar strains/sprains. Dr. Koch indicated by placing
a checkmark in the “yes” box that the injury was caused or aggravated by the employment
activity described.
In letters dated November 21, 2008, the Office informed appellant that the evidence of
record was insufficient to establish his claim. Appellant was advised to submit additional
evidence, including a detailed account of the alleged injury and a physician’s report, with a
diagnosis and a rationalized opinion as to the cause of the diagnose condition. The Office also
informed appellant that, because his chiropractor’s report did not diagnosed a spinal subluxation,
he could not be considered a physician under the Federal Employees’ Compensation Act and his
report had no medical value in establishing the traumatic injury claim.
Appellant submitted notes, disability slips and reports from Dr. Koch for the period
November 5 through 26, 2008. Dr. Koch reiterated his diagnoses of cervical, thoracic and
lumbar sprains/strains, and recommended chiropractic manipulation to remove fixations and to
improve neurophysiological function and biomechanics of the spine. He reported that appellant
had moderate spasms in the neck, mid- and lower back, and a “functionally short left leg while in
a prone position.” On November 26, 2008 Dr. Koch provided examination findings, which
reflected decreased range of motion in the thoracic and lumbar spines. None of his reports
documented any x-rays of appellant’s spine.
In a decision dated December 29, 2008, the Office denied appellant’s claim. It accepted
that the November 4, 2008 incident occurred as alleged; however, there was insufficient medical
evidence to relate appellant’s back condition to the motor vehicle accident.
On January 30, 2009 appellant requested reconsideration. In a January 23, 2009 report,
Dr. Richard A. Rydze, a Board-certified internist and an employing establishment medical
director, reviewed a history of the November 4, 2008 incident, appellant’s subsequent treatment
and diagnosis of acute cervical strain. He noted that appellant had an increase in neck pain that
he had not experienced before the incident. Based upon his review of the case record, Dr. Rydze
concurred with the chiropractic treatment given for appellant’s acute neck injury. He stated that
there was no need for an x-ray, as this was a muscular injury.
Appellant submitted a November 5, 2008 report (Form CA-20) from Dr. Koch reiterating
the information contained in his duty status report of the same date. On February 6, 2009
Dr. Koch described the history of appellant’s alleged injury and treatment. He stated that x-rays
were not necessary to diagnose cervical, thoracic and lumbar sprains/strains, and that it would
have been unethical for him to have ordered x-rays for the sole purpose of diagnosing a
subluxation. Appellant also submitted a November 4, 2008 illness and injury report.
By decision dated February 26, 2009, the Office denied modification of its December 29,
2008 decision, finding that Dr. Koch did not qualify as a physician under the Act. It found that
there was no probative medical evidence, which provided the diagnosis of a condition causally
related to the November 4, 2008 incident.

2

LEGAL PRECEDENT
The Act provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.1 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and, generally, this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8

1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Id.

8

20 C.F.R. § 10.303(a).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is evidence that includes a physician’s rationalized opinion on whether there is
a causal relationship between the claimant’s diagnosed condition and the established incident or
factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Office accepted that the November 4, 2008 incident occurred as alleged. The issue,
therefore, is whether appellant has submitted sufficient medical evidence to establish that the
employment incident caused an injury. The medical evidence of record does not contain a
rationalized medical opinion from a qualified physician establishing that the work-related motor
vehicle accident caused or aggravated his claimed cervical condition. Therefore, appellant has
failed to satisfy his burden of proof.
Dr. Koch, a chiropractor, diagnosed cervical, thoracic and lumbar sprains/strains. He
opined that appellant’s injuries were caused by the November 4, 2008 accident. A chiropractor
is a physician as defined under the Act only where he diagnoses a spinal subluxation by x-ray.10
Dr. Koch did not diagnose a spinal subluxation or obtain an x-ray of appellant’s cervical spine.
Therefore, his reports do not constitute probative medical evidence. Acknowledging the absence
of x-rays, Dr. Koch opined that they were not necessary to determine whether appellant had
sustained the diagnosed sprains/strains. The Board notes, however, that the issue of his status as
a “physician” is determined by the terms of the Act. As Dr. Koch did not diagnose a spinal
subluxation as demonstrated by x-ray, as required by section 8101(2) of the Act, he is not a
physician and his reports have no probative value.
Dr. Rydze’s January 23, 2009 report is also insufficient to establish appellant’s claim. He
did not provide any examination findings. There is no evidence that Dr. Rydze examined
appellant at all. His concurrence with the chiropractor’s treatment was based solely upon his
review of the case record. Although Dr. Rydze indicated that appellant had an increase in neck
pain that he had not experienced before the incident, he did not provide any opinion explaining
how the diagnosed conditions were caused or aggravated by the November 4, 2008 incident.11

9

John W. Montoya, 54 ECAB 306 (2003).

10

Section 8101(2) of the Act provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the Secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
11

John W. Montoya, 54 ECAB 306 (2003). See also A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB
313 (1999) (medical evidence which does not offer an opinion regarding the cause of an employee’s condition is of
limited probative value).

4

For all of these reasons, his report is of limited probative value.12 The record does not contain a
rationalized opinion by a qualified physician supporting appellant’s contention that his condition
was causally related to the November 4, 2008 incident.
Appellant expressed his belief that his neck and back conditions resulted from the
accepted employment incident. The Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.13 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.14 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that his condition was caused by the work-related incident
is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report, which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative,
rationalized medical evidence addressing how his claimed condition was caused or aggravated
by his employment, he has not met his burden of proof.
On appeal, appellant expressed confusion as to why his supervisor’s claim, filed for
injuries resulting from the accepted November 4, 2008 accident, was accepted by the Office,
when his own claim was rejected. As noted, the medical evidence of record is insufficient to
establish that he sustained an injury causally related to the accepted employment incident.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a traumatic injury on
November 4, 2008, as alleged.

12

For reasons stated above, Dr. Rydze’s opinion that an x-ray was unnecessary does not qualify Dr. Koch as a
physician under the Act.
13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

